DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/19/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al., U.S. Patent Application Publication No.: 2020/0175962 (Hereinafter “Thomson”), and further in view of Neumann, U.S. Patent Application Publication No.: 2021/0005316 (Hereinafter “Neumann”).
Regarding claim 1, Thomson teaches, a method of creating a trained database from a document corpus, the method comprising: 
creating a tailored neural network for the document corpus by using sentences to create word-level association and sentence-level association (Thomson [1012 – 1013]: The weight in context may be computed by labeling each word in a training set with an importance score.  A machine learning method such as logistic regression, neural network training, or another method in Table 9 may be used to learn, for example, from a labeled training set, how important a given word may be in a given context. Weight may be a measure of the impact a word error has on meaning for a phrase, sentence, or other string of words.); and 
Thomson does not clearly teach, applying action-trigger phrase sets, created from the document corpus independent of creating the tailored neural network, to the tailored neural network to create a trained database; However, Neumann [0176] teaches, “Machine-learning may supplement keyword detection; for instance, and without limitation there may be some keywords that definitely cause consultation events, or there may be keywords that are not enough by themselves to trigger consultation, but may trigger consultation if combined with another detection, which may include a machine-learning output and/or detection of an additional keyword.  Machine-learning processes may add keywords when a certain keyword is repeatedly found to be linked to a consultation event, such as without limitation if a linear regression analysis or the like maps a single word or phrase, and/or a combination of one phrase with one prognostic label or one category of prognostic label and/or user datum; such detected keywords may be added to keyword listing 1712 by consultation initiator 1708.”
wherein processing a query through the trained database, rather than the document corpus, increases the speed of processing the query and increases the accuracy of the result (Neumann [0086]: With continued reference to FIG. 1, artificial intelligence advisor 180 may include a parsing module 184 configured to generate at least a query using at least a user input datum and generate at least a textual output as a function of the at least a query.  At least a query, as used in this disclosure, is at least a datum used to retrieve text that will be incorporated in at least a textual output, where retrieval may be effected by inputting the at least a query into a data structure, database, and/or model, and receiving a corresponding output as a result, for example as set forth in further detail below.  In an embodiment, parsing module 184 may include language processing module 144 configured to map the at least a user input datum to the at least a query.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Thomson et al. to the Neumann’s system by adding the feature of action triggers. The references (Thomson and Neumann) teach features that are analogous art and they are directed to the same field of endeavor, such as artificial intelligence. Ordinary skilled artisan would have been motivated to do so to provide Thomson’s system with enhanced results. (See Neumann [Abstract], [0057-0059], [0086], [0130], [0150]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of clam 1, wherein a cosine similarity score is computed between the query and the trigger (Neumann [0057]: In an embodiment associating language elements to one another as described above may include computing a degree of vector similarity between a vector representing each language element and a vector representing another language element; vector similarity may be measured according to any norm for proximity and/or similarity of two vectors, including without limitation cosine similarity, which measures the similarity of two vectors by evaluating the cosine of the angle between the vectors, which can be computed using a dot product of the two vectors divided by the lengths of the two vectors.  Degree of similarity may include any other geometric measure of distance between vectors.).
Regarding claim 3, the method of claim 2, wherein the cosine similarity scores are sorted to yield a ranked list of results matching the query (Neumann [0059]: Significance scores may be ranked; that is, all categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels may be ranked according significance scores, for instance by ranking categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels higher according to higher significance scores and lower according to lower significance scores.  Categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels may be eliminated from current use if they fail a threshold comparison, which may include a comparison of significance score to a threshold number, a requirement that significance score belong to a given portion of ranking such as a threshold percentile, quartile, or number of top-ranked scores.). 
Regarding claim 4, the method of claim 1, wherein using sentence includes selecting a set of sentence from the document corpus and creating a corpus-sentence set (Thomson [0264]: The accuracy estimate may be generated based on a confidence model 523 (generated by a confidence trainer 525).  This score may evaluate each word individually or the score may quantify phrases, sentences, turns, or other segments of a conversation.  Additionally or alternatively, the scorer 516 may assign a probability between zero and one for each word in the transcription and an estimated accuracy for the entire transcription.).
Regarding claim 5, the method of claim 4, further comprising processing the corpus-sentence set using BERT to create the word-level association (Neumann [0058]: Still referring to FIG. 1, language processing module 144 may use a corpus of documents to generate associations between language elements in a language processing module 144 and at least a server 104 may then use such associations to analyze words extracted from one or more documents and determine that the one or more documents indicate significance of a category of physiological data, a given relationship of such categories to advisory labels, and/or a given category of advisory labels.  In an embodiment, at least a server 104 may perform this analysis using a selected set of significant documents, such as documents identified by one or more experts as representing good science, good clinical analysis, or the like; experts may identify or enter such documents via graphical user interface, or may communicate identities of significant documents according to any other suitable method of electronic communication, or by providing such identity to other persons who may enter such identifications into at least a server 104.). 
Regarding claim 6, the method of claim 5, further comprising processing the corpus-sentence set using SBERT to create the sentence-level association (Neumann [0150]: In an embodiment, parsing module 184 may utilize, incorporate, or be a language processing module 144 as described above.  Language processing module 144 may be configured to map at least a user input to at least a query, using any process as described above for a language processing module 144.  Extraction and/or analysis may further involve polarity classification, in which parsing module 184 may determine, for instance, whether a phrase or sentence is a negation of the semantic content thereof, or a positive recitation of the semantic content;). 
Regarding claim 7, the method of claim 1, further comprising creating a corpus-term set (Neumann [0058]: Still referring to FIG. 1, language processing module 144 may use a corpus of documents to generate associations between language elements in a language processing module 144 and at least a server 104 may then use such associations to analyze words extracted from one or more documents and determine that the one or more documents indicate significance of a category of physiological data, a given relationship of such categories to advisory labels, and/or a given category of advisory labels.). 
Regarding claim 8, the method of claim 1, wherein applying action-trigger phase sets includes the trigger representing a potential match for the query and the action represents the related task (Neumann [0130]: In an embodiment, advisory module 116 may consult user input label classification database 824.  In an embodiment, relationships between advisory labels and categories may be retrieved from an advisory label classification database 808, for instance by generating a query using one or more advisory labels of at least an advisory output, entering the query, and receiving one or more categories matching the query from the advisory label classification database 808.). 
Regarding claim 9, the method of claim 1, wherein using sentence includes processing a table of contents, glossary, index and implicit or explicit tables (Neumann [0115]: Documents in document database 308 may be linked to and/or retrieved using document identifiers such as URI and/or URL data, citation data, or the like; persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various ways in which documents may be indexed and retrieved according to citation, subject matter, author, date, or the like as consistent with this disclosure.).
Regarding claim 10, the method of claim 9, wherein applying action-trigger phrase sets includes processing a table of contents, glossary, index and inplicit and explicit tables to create action-trigger phrase sets (Neumann [0115]: Documents in document database 308 may be linked to and/or retrieved using document identifiers such as URI and/or URL data, citation data, or the like; persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various ways in which documents may be indexed and retrieved according to citation, subject matter, author, date, or the like as consistent with this disclosure.).
Regarding claim 11, Thomson teaches, a computer program product, comprising: 
a non-transitory computer readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of (Thomson [0111]: processors)
creating a tailored neural network for the document corpus by using sentences to create word-level association and sentence-level association (Thomson [1012 – 1013]: The weight in context may be computed by labeling each word in a training set with an importance score.  A machine learning method such as logistic regression, neural network training, or another method in Table 9 may be used to learn, for example, from a labeled training set, how important a given word may be in a given context. Weight may be a measure of the impact a word error has on meaning for a phrase, sentence, or other string of words.); and 
Thomson does not clearly teach, applying action-trigger phrase sets, created from the document corpus independent of creating the tailored neural network, to the tailored neural network to create a framed database; However, Neumann [0176] teaches, “Machine-learning may supplement keyword detection; for instance, and without limitation there may be some keywords that definitely cause consultation events, or there may be keywords that are not enough by themselves to trigger consultation, but may trigger consultation if combined with another detection, which may include a machine-learning output and/or detection of an additional keyword.  Machine-learning processes may add keywords when a certain keyword is repeatedly found to be linked to a consultation event, such as without limitation if a linear regression analysis or the like maps a single word or phrase, and/or a combination of one phrase with one prognostic label or one category of prognostic label and/or user datum; such detected keywords may be added to keyword listing 1712 by consultation initiator 1708.”
wherein processing a query through the trained database, rather than the document corpus, increases the speed of processing the query and increases the accuracy of the result (Neumann [0086]: With continued reference to FIG. 1, artificial intelligence advisor 180 may include a parsing module 184 configured to generate at least a query using at least a user input datum and generate at least a textual output as a function of the at least a query.  At least a query, as used in this disclosure, is at least a datum used to retrieve text that will be incorporated in at least a textual output, where retrieval may be effected by inputting the at least a query into a data structure, database, and/or model, and receiving a corresponding output as a result, for example as set forth in further detail below.  In an embodiment, parsing module 184 may include language processing module 144 configured to map the at least a user input datum to the at least a query.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Thomson et al. to the Neumann’s system by adding the feature of action triggers. The references (Thomson and Neumann) teach features that are analogous art and they are directed to the same field of endeavor, such as artificial intelligence. Ordinary skilled artisan would have been motivated to do so to provide Thomson’s system with enhanced results. (See Neumann [Abstract], [0057-0059], [0086], [0130], [0150]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the computer program product of claim 11, wherein a cosine similarity score is computed between the query and the trigger (Neumann [0057]: In an embodiment associating language elements to one another as described above may include computing a degree of vector similarity between a vector representing each language element and a vector representing another language element; vector similarity may be measured according to any norm for proximity and/or similarity of two vectors, including without limitation cosine similarity, which measures the similarity of two vectors by evaluating the cosine of the angle between the vectors, which can be computed using a dot product of the two vectors divided by the lengths of the two vectors.  Degree of similarity may include any other geometric measure of distance between vectors.).
Regarding claim 13, the computer program product of claim 12, wherein the cosine similarity scores are sorted ta yield a ranked list of results matching the query (Neumann [0059]: Significance scores may be ranked; that is, all categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels may be ranked according significance scores, for instance by ranking categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels higher according to higher significance scores and lower according to lower significance scores.  Categories of physiological data, relationships of such categories to advisory labels, and/or categories of advisory labels may be eliminated from current use if they fail a threshold comparison, which may include a comparison of significance score to a threshold number, a requirement that significance score belong to a given portion of ranking such as a threshold percentile, quartile, or number of top-ranked scores.). 
Regarding claim 14, the computer program product of claim 11, wherein using sentence includes selecting a set of sentence from the document corpus and creating a corpus-sentence set (Thomson [0264]: The accuracy estimate may be generated based on a confidence model 523 (generated by a confidence trainer 525).  This score may evaluate each word individually or the score may quantify phrases, sentences, turns, or other segments of a conversation.  Additionally or alternatively, the scorer 516 may assign a probability between zero and one for each word in the transcription and an estimated accuracy for the entire transcription.). 
Regarding claim 15, the computer program product of claim 14, further comprising processing the corpus- sentence Set using BERT to create the word-level association (Neumann [0058]: Still referring to FIG. 1, language processing module 144 may use a corpus of documents to generate associations between language elements in a language processing module 144 and at least a server 104 may then use such associations to analyze words extracted from one or more documents and determine that the one or more documents indicate significance of a category of physiological data, a given relationship of such categories to advisory labels, and/or a given category of advisory labels.  In an embodiment, at least a server 104 may perform this analysis using a selected set of significant documents, such as documents identified by one or more experts as representing good science, good clinical analysis, or the like; experts may identify or enter such documents via graphical user interface, or may communicate identities of significant documents according to any other suitable method of electronic communication, or by providing such identity to other persons who may enter such identifications into at least a server 104.).
Regarding claim 16, the computer program product of claim 15, further comprising processing the corpus- sentence set using SBERT to create the sentence-level association (Neumann [0150]: In an embodiment, parsing module 184 may utilize, incorporate, or be a language processing module 144 as described above.  Language processing module 144 may be configured to map at least a user input to at least a query, using any process as described above for a language processing module 144.  Extraction and/or analysis may further involve polarity classification, in which parsing module 184 may determine, for instance, whether a phrase or sentence is a negation of the semantic content thereof, or a positive recitation of the semantic content;).
Regarding claim 17, the computer program product of claim 11, further comprising creating a corpus-term set  (Neumann [0058]: Still referring to FIG. 1, language processing module 144 may use a corpus of documents to generate associations between language elements in a language processing module 144 and at least a server 104 may then use such associations to analyze words extracted from one or more documents and determine that the one or more documents indicate significance of a category of physiological data, a given relationship of such categories to advisory labels, and/or a given category of advisory labels.).
Regarding claim 18, the computer program product of claim 11, wherein applying action-trigger phase sets includes the trigger representing a potential match for the query and the action represents the related task (Neumann [0130]: In an embodiment, advisory module 116 may consult user input label classification database 824.  In an embodiment, relationships between advisory labels and categories may be retrieved from an advisory label classification database 808, for instance by generating a query using one or more advisory labels of at least an advisory output, entering the query, and receiving one or more categories matching the query from the advisory label classification database 808.).
Regarding claim 19, the computer program product of claim 11, wherein using sentence includes processing a table of contents, glossary, index and implicit or explicit tables (Neumann [0115]: Documents in document database 308 may be linked to and/or retrieved using document identifiers such as URI and/or URL data, citation data, or the like; persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various ways in which documents may be indexed and retrieved according to citation, subject matter, author, date, or the like as consistent with this disclosure.).
Regarding claim 20, the computer program product of claim 19, wherein applying action-trigger phrase sets includes processing a table of contents, glossary, index and implicit and explicit tables to create action-trigger phrase sets (Neumann [0115]: Documents in document database 308 may be linked to and/or retrieved using document identifiers such as URI and/or URL data, citation data, or the like; persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various ways in which documents may be indexed and retrieved according to citation, subject matter, author, date, or the like as consistent with this disclosure.).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Neumann, US 2021/0004714, Methods and Systems for classification to prognostic labels using expert inputs
De Sousa Webber, US 2017/0053025, Methods and Systems for Identifying a level of similarity between a filtering criterion and a data item within a set of streamed documents
Malik, US 2021/0117780, Personalized Federated Learning for assistant systems
Smith, US 2020/0327378, Method, System, and Apparatus for identifying and revealing selected objects from video
Shuka, US 2020/0133967, Query Pattern Matching
Lee, US 2018/0336183, Deep Embedding for natural language content based on semantic dependencies
Natchu, US 2019/0266257, Vector Similarity search in an embedded space
Krishnamurthy, US 2016/0364377, Language Processing and Knowledge Building System
Gandhi, US 2019/0325029, System and Methods for processing and interpreting text messages


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154